PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/234,199
Filing Date: 11 Aug 2016
Appellant(s): Munshi et al.



__________________
Eric S. Replogle (Reg No. 52,161)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/11/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Grounds of Rejection to Be Reviewed on Appeal
1. 	Claims 1-21 were rejected under 35 U.S.C. § 103 for obviousness based upon Papakipos et al. (US PG Pub No. US 2007/0294665 A1) in view of Yamamoto et al. (US PG Pub No. US 2006/0224850 Al) in view of Jacobs et al. (US PG Pub No. US 2007/0198981 Al), further in view of Brodersen et al. (US PG Pub No. US 2002/0029161 Al).

(2) Response to Argument
Examiner’s response with respect to Appellant’s argument made in pages 10-13 of the Brief in regards to the rejection of claims 1-21 under 35 U.S.C. § 103 For Obviousness Based upon Papakipos et al. (US PG Pub No. US 2007/0294665 A1) in view of Yamamoto et al. (US PG Pub No. US 2006/0224850 Al) in view of Jacobs et al. (US PG Pub No. US 2007/0198981 Al), further in view of Brodersen et al. (US PG Pub No. US 2002/0029161 Al).

Appellant alleges that Brodersen is directed to matching human employee candidates with human employment tasks and not to determining a score between a physical compute processor and processing requirement as claimed. Therefore, Brodersen is not applicable to the claims because Brodersen’s candidate is a human employee which is not a physical processor and that one of ordinary skill in the art would not equate Applicant’s physical processing processor with Brodersen’s employee candidate. 
Brodersen was cited for teaching the determining of “candidate scores” for allocating tasks to resources by examining task criteria and choosing the resource based on highest score (Brodersen [0016-21]). Appellant agrees that Brodersen discloses matching human resources, such as employees and employee skill sets, with needs for human employment, however, Brodersen does not teach the limitation of matching processors to tasks.
In other words, Appellant argues that Brodersen is non-analogous art “because Brodersen is directed to matching human employee candidates with human 
On this point, the MPEP clearly sets forth “that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” MPEP 2141.01(a).
Accordingly, Examiner asserts that Brodersen is reasonably pertinent to the problem faced by the inventor. The claim language and Specification recite using a matching score by looking at the number of capabilities matched between the physical compute devices and compute capability requirement for the task (Specification [0045-46]). By addressing how to best match compute devices with tasks, Appellant implies the problem is defined as how to best select a physical compute device based on the task to be executed. 
Examiner asserts that Brodersen is pertinent to the “resource evaluation and matching” problem faced by the inventor, notwithstanding that Brodersen involves matching humans to tasks, instead of processors to tasks. Brodersen is directed towards reducing a mismatching of resources to tasks (Brodersen [0002]). Brodersen teaches that prior techniques involve distributing service requests to first available service representatives (Brodersen [0003]). Because various service representatives have different capabilities (Brodersen [0006]), Brodersen proposes the solution of using a scoring system to find a closeness match between the task and available resources (Brodersen [0009]; [0011]; [0016-21]). In other words, Brodersen’s problem is defined 
Appellant has not shown that the two problems are fundamentally different, i.e. prior art Brodersen solves a problem fundamentally different than the claimed invention, or that despite the similarity in problems solved, a person of ordinary skill in the art would not look to the prior art for a solution based on other considerations, e.g. technical infeasibility/barriers.


(3) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Eric C Wai/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
Conferees:
/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195   
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.